NEWS RELEASE CONTACT: R. Jerry Giles, Senior Vice President/Chief Financial Officer TELEPHONE #:540-886-0796 DATE: February 12, 2010 FOR IMMEDIATE RELEASE COMMUNITY FINANCIAL REPORTS QUARTERLY AND NINE MONTH EARNINGS STAUNTON, VIRGINIA Community Financial Corporation (NASDAQ: CFFC), a holding company whose sole subsidiary is Community Bank, Staunton, Virginia, today reported earnings for the quarter and nine months ended December 31, 2009.For the quarter ended December 31, 2009, Community Financial reported earnings of $832,000 or $.15 per diluted share, compared to $4,239,000 or $.97 per diluted share for the same period last year.Net income for the current quarter compared to the December 31, 2008 quarter decreased due to the tax benefit of $4,384,000 on the other than temporary impairment (OTTI) non-cash charge of $11,535,000 related to Fannie Mae and Freddie Mac preferred stock in the 2008 quarter, an increase in the provision for loan losses of $473,000 in the 2009 quarter partially offset by an increase in net interest income of $1.0 million and an increase in non-interest income of $598,000. Total interest income decreased $68,000, or 1.0% during the December 31, 2009 quarter compared to the December 31, 2008 quarter as a result of the decrease in rates earned on interest- earning assets offset by an increase in the volume of these assets. Total interest expense decreased $1.1 million, or 37.1% for the 2009 period compared to the same period in 2008 as a result of the decrease in the interest rates paid on interest-bearing liabilities, partially offset by the increase in the volume of interest-bearing liabilities. The interest rate spread increased by 49 basis points to 3.90% for the quarter ended December 31, 2009 compared to 3.41% for the same period in 2008. The increase in non-interest income excluding the OTTI charge previously mentioned was due to an increase in secondary mortgage loan fees. Non-interest expenses decreased $83,000 or 2.3% to $3.4 million for the December 31, 2009 quarter from $3.5 million for the December 31, 2008 quarter. The decrease in non-interest expenses was due primarily to lower compensation related expenses offset by increased federal insurance premiums and real estate owned expenses. Community’s net income (loss) for the nine months ended December 31, 2009 was $2,673,000 or $.48 diluted per share, compared to $(5,286,000) or $(1.21) diluted (loss) per share for the nine months ended December 31, 2008. The increase in net income for the nine months ended December 31, 2009 compared to the same period ended December 31, 2008 can be attributed to the absence of the OTTI charge, an increase in net interest income and non-interest income, partially offset by an increase in noninterest expenses and the increased provision for loan losses.
